Citation Nr: 0120844	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a heart disorder 
secondary to service-connected bronchiectasis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim for 
service connection for heart disease secondary to service-
connected bronchiectasis.  The veteran filed a timely appeal 
to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran currently suffers from atrial fibrillation 
which has been medically related to the veteran's service-
connected bronchiectasis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
atrial fibrillation is proximately due to or the result of 
his service-connected bronchiectasis.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in May 1999, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in April 2000, following the filing of a joint 
motion for remand by the appellant and the Secretary of 
Veterans Affairs earlier that same month.  This motion was 
filed, and subsequently granted, in order to correct a 
deficiency in the Board's analysis.  Specifically, the 
parties determined that the Board's May 1999 determination 
that the veteran's claim for service connection for a heart 
disorder secondary to bronchiectasis was not well grounded 
was in error, in light of the fact that the claims file 
contained at least one medical statement linking the 
veteran's atrial fibrillation to his service-connected 
disability.  Therefore, the parties agreed that the veteran's 
claim should be remanded to the Board for an adjudication of 
the merits of the veteran's claim.

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant evidence has been 
obtained with respect to the veteran's claim, and that all 
necessary notice has been furnished.  In particular, the 
Board observes that the veteran has been provided with 
several recent VA examinations, and, further, that the Board 
has requested, and received, an expert opinion by a VA 
physician regarding the etiology of the veteran's claimed 
heart disorder in order to assist him in developing his 
service connection claim.  In addition, by virtue of the 
Statement of the Case and Supplemental Statements of the Case 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence needed to substantiate his 
claim.  When the appellant testified before the undersigned 
Board Member in January 1999, the appellant and his 
representative were again given notice of the evidence 
necessary to substantiate the veteran's claim, and the duty 
to suggest evidence was met at the time of the hearing.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by statute.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5103 and 5103A, 5106-7). 

The veteran contends that beginning in the early 1990's he 
began experiencing heart irregularities, including 
palpitations or skipped beats, which were later identified as 
paroxysmal atrial fibrillation.  He claims that this disorder 
developed as a result of his service-connected 
bronchiectasis.  The veteran does not assert that his claimed 
paroxysmal atrial fibrillation or another heart disorder was 
incurred or aggravated during his period of active service.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  VA regulations also provide that for 
a showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
established as chronic during service there is no requirement 
of an evidentiary showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  Then, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent cause.  38 C.F.R. § 3.303(b); 
Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).  Where the 
condition noted during service is not, in fact, shown to be 
chronic or the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

When a veteran who has served for ninety days or more during 
a period of war or after December 31, 1946 manifests 
cardiovascular disease to a degree of 10 percent or more 
within one year after separation from service, that disease 
may be presumed to have been incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  This is a 
rebuttable presumption.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2000).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Secondary service connection is 
also appropriate for the degree of aggravation of a 
nonservice-connected disorder which is proximally due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

A May 1947 rating decision granted the veteran service 
connection for bronchiectasis.  There is no medical or other 
evidence suggesting that the veteran had a heart disorder of 
any kind which was incurred or aggravated in service or 
during the applicable presumptive period thereafter.

The claims file contains a substantial body of VA and private 
medical record evidence pertaining to the veteran's heart 
beginning in March 1990.  A VA radiological examination from 
that time disclosed some arteriosclerotic calcification of 
the aortic arch.  After reporting intermittent chest pain and 
dizziness, the veteran underwent a VA exercise stress test in 
June 1992.  However, the test results were insufficient to 
rule in or out coronary disease.  

The veteran then underwent a VA cardiology consultation in 
January 1993, at which time the consulting physician noted 
that the veteran had documented atrial fibrillation in 
November 1992 and a ventricular rate of 120 to 150 beats per 
minute.  The impression at the time was bronchiectasis with 
dyspnea on exertion and paroxysmal atrial fibrillation, and 
questionable pulmonary hypertension, although the examiner 
indicated that the veteran's electrocardiogram did not show 
evidence of right ventricular hypertrophy or strain.  He 
recommended further testing to include an echocardiogram to 
document any right ventricular and left ventricular function 
and to assess pulmonary artery pressure if tricuspid 
regurgitation was present.  The consulting physician 
expressed doubt that the veteran's symptoms indicated 
significant coronary artery disease.  

The report of a second VA cardiology consultation in January 
1993 indicates that the veteran complained of becoming 
fatigued walking up stairs and that the veteran had been seen 
by cardiology for paroxysmal atrial fibrillation.  The 
examiner noted that two physicians believed that most of the 
veteran's symptoms were due to his bronchiectasis.  The 
consultation report also noted impressions of "one 
documented episode of paroxysmal atrial fibrillation of 
unclear origin," a heart murmur which could indicate some 
degree of anatomical abnormality and a possibility that the 
veteran had a silent mitral stenosis or pulmonic stenosis 
causing the reported findings.  He noted that an 
echocardiogram would be helpful to determine if any of these 
possibilities existed.

The veteran underwent additional VA and private examinations 
and hospitalizations in 1993.  In February 1993, the veteran 
underwent a VA non-tuberculosis diseases and injuries 
examination, at which time the examiner noted an impression 
of history of bronchiectasis and chronic bronchitis with 
chronic obstructive pulmonary disease (COPD), and possible 
coronary artery disease.  

The veteran was privately hospitalized in June 1993, 
following additional complaints of heart palpitations.  The 
discharge summary noted a history of bronchiectasis, but did 
not link this disorder to the veteran's complaints of 
palpitations and chest pain.  The examiner did not diagnose a 
heart disorder, but noted that the veteran would continue to 
undergo evaluation for potential cardiac ischemia.  A 
contemporaneous private radiological examination of the chest 
disclosed no active cardiac or pulmonary disease.  

The veteran underwent VA hospitalization from August to 
October 1993 for complaints of intermittent severe shortness 
of breath, heart irregularity and chest pain, flushing, 
clamminess, and feeling of regurgitation of gastric contents.  
His discharge summary noted difficulty in determining the 
cause of the veteran's shortness of breath, but concluded 
that he had not been experiencing intermittent heart 
arrhythmias.  During the hospitalization, the impression was 
dyspnea secondary to chronic lung disease and atrial 
arrhythmia due to hypoxia.  It was noted that there was no 
significant valvular disease and normal left ventricular 
function.  The discharge summary included diagnoses of COPD 
with bronchiectasis and desaturation of oxygen with activity, 
acute respiratory arrest following a rectal examination, 
guaiac positive stool of undetermined etiology, coronary 
artery disease with paroxysmal atrial defibrillation, hiatus 
hernia with gastroesophageal reflux, arteriosclerotic heart 
disease, hypertension and hyperlipidemia.

In 1995, several VA physicians considered the relationship 
between the veteran's bronchiectasis and his heart.  A 
January 1995 consultation report noted the veteran's history 
of bronchiectasis and restrictive lung disease.  The examiner 
observed that the veteran had been seen by cardiology three 
times in the past, at which time he had been found to exhibit 
"symptoms consistent with atrial fibrillation secondary to 
lung disease."  He also stated that no further cardiology 
work-up was indicated.  

Also of note is a VA cardiology consultation report dated in 
August 1995, at which time the examiner noted that the 
veteran had experienced one episode of atrial fibrillation in 
1992, with a possible second episode in 1993.  The examiner 
then noted that the veteran "has been seen on numerous 
occasions by all three cardiologists who have all essentially 
said the same thing, he has paroxysms of atrial fibrillation 
probably due to hypoxemia and the stress of underlying lung 
disease."

However, several other VA examiners offered contrary opinions 
that same month.  For example, the veteran underwent a VA 
heart disease examination in August 1995, following which the 
examiner diagnosed several disorders including bronchiectasis 
with severe oxygen deficit requiring 24-hour daily oxygen 
therapy, minimal mitral valve disease with mitral 
regurgitation, history of paroxysmal atrial fibrillation 
since 1993, and mild cardiac failure with chronic congestion.  
The examiner then specifically opined that there was no 
causal relationship between the veteran's bronchiectasis and 
heart disease.  

In addition, the veteran's claims file contains a similar 
opinion by a VA pulmonologist dated later in August 1995.  
The pulmonologist's statement indicates that he had reviewed 
the examination report and the veteran's history, including 
the previous diagnoses of bronchiectasis and paroxysmal 
atrial fibrillation, and then opined that "this heart 
condition does not have a cause-and-effect relationship to 
his bronchiectasis."

In January 1999, the veteran testified at a hearing held 
before the undersigned Board Member.  At that time, the 
veteran stated that his service-connected bronchiectasis 
caused several episodes of atrial fibrillation in the early 
1990's.  He did not assert that he incurred or aggravated a 
heart disorder during his period of active service, and he 
described no other heart disorder except episodes of heart 
skips or palpitations as secondary to his bronchiectasis.  He 
also appeared to concede that as long as he continued with 
his 24-hour oxygen therapy for bronchiectasis he experienced 
no irregular heartbeats.

In an effort to clarify and reconcile the apparently 
contradictory statements made and conclusions reached by many 
of these examiners, in January 2001 the Board requested a 
medical expert opinion pursuant to 38 U.S.C.A. §§ 5107(a) and 
7109 (West 1991), and 38 C.F.R. § 20.901 (2000).  At that 
time, the Board noted that "there appears to be some 
question as to whether the veteran's instances of paroxysmal 
atrial fibrillation constitute a heart disorder, and, if so, 
whether they are related to his bronchiectasis."  
Specifically, the Board observed that the examiner who 
conducted the January 1995 VA examination noted that the 
veteran had previously been found to suffer from symptoms 
consistent with aortic fibrillation secondary to lung 
disease.  Similarly, an August 1995 VA cardiology 
consultation report indicated that the veteran had been seen 
on numerous occasions by three cardiologists who all 
essentially said that the veteran had paroxysms of atrial 
fibrillation probably due to hypoxemia and the stress of 
underlying lung disease.  By contrast, several examiners had 
stated that there was no connection between the two 
disorders.  For example, the examiner who conducted the 
August 1995 VA heart disease examination specifically stated 
that there was no causal relationship between the veteran's 
heart condition and his bronchiectasis, and a VA 
pulmonologist stated later that same month that the veteran's 
"heart condition does not have a cause-and-effect 
relationship to his bronchiectasis."  Furthermore, several 
examiners indicated that the veteran showed no evidence of 
coronary disease at all.

In a medical advisory opinion dated in February 2001, the 
Director of Clinical Electrophysiology at a VA Medical Center 
(VAMC), responded to the Board's query.  In formulating her 
opinions, this physician extensively discussed the veteran's 
medical history, citing to and explaining the findings of 
numerous previous medical examinations, cardiac testing, and 
EKGs.  She indicated that it was unlikely that the veteran 
had obstructive atherosclerotic coronary heart disease.  She 
then set forth the veteran's history of atrial fibrillation, 
noting its possible causes and citing to relevant medical 
studies.

In response to the Board's first question regarding whether 
paroxysmal atrial fibrillation is, in and of itself, a heart 
disease or disorder, the medical expert explained that 
"Atrial fibrillation is a primary cardiac dysrhythmia.  
While it is often associated with other cardiac conditions, 
it can exist in isolation, as it is an electrical disorder of 
the heart."  

In response to the Board's second query regarding any link 
between the veteran's paroxysmal atrial fibrillation and his 
bronchiectasis, the medical expert offered the following 
opinion:

Having had a single episode [of atrial 
fibrillation], as this patient has, puts 
him at risk for recurrences.  In this 
patient, the first episode may have been 
precipitated by acute hypoxia due to 
bronchiectasis.  Others have raised the 
possibility that he suffers from 
pulmonary hypertension and/or right heart 
strain secondary to his lung disease.  
There is an association between advanced 
lung disease and atrial arrhythmias.  I 
could find no references specifically 
connecting bronchiectasis and atrial 
fibrillation, but numerous citations are 
available which link hypoxia, pulmonary 
hypertension, and chronic obstructive 
lung disease to afib.  It is therefore 
reasonable to assume that this patient's 
lung disease exacerbates his propensity 
towards episodic atrial fibrillation.

A review of the evidence detailed above reveals that while 
there are some examination reports indicating that the 
veteran does not currently suffer from a heart disorder, 
there are several other reports, including the most recent 
report in February 2001, which clearly diagnose atrial 
fibrillation.  In addition, the Board finds nothing in the 
veteran's claims file which contradicts the February 2001 
explanation of the medical expert that "atrial fibrillation 
is a primary cardiac dysrhythmia," which is "an electrical 
disorder of the heart" which can exist in isolation.  The 
Board thus determines that there is ample evidence that the 
veteran suffers from a current disorder of the heart, namely, 
atrial fibrillation.

However, as the evidence above demonstrates, there is a sharp 
divergence of medical opinion regarding the issue of whether 
this disorder is due to the veteran's service-connected 
bronchiectasis.  Following a review of all of these opinions, 
the Board is persuaded that the evidence raises at least a 
reasonable doubt that the veteran's atrial fibrillation is 
caused by his bronchiectasis.  The Board has given particular 
weight to the February 2001 expert medical opinion by the 
Director of Clinical Electrophysiology at a VAMC for several 
reasons.  First, this physician supported her medical opinion 
with extensive citations to previous medical reports and 
findings and expert medical literature, and provided clear, 
specific reasoning for her opinions.  She thoroughly 
explained the nature of atrial fibrillation and its possible 
causes, and commented on the veteran's specific history and 
his specific circumstances.  Furthermore, her opinion on this 
matter is entirely consistent with the opinions of several VA 
examiners who conducted previous examinations, and determined 
that the veteran "had paroxysms of atrial fibrillation 
probably due to hypoxemia and the stress of underlying lung 
disease."  In this regard, the Board also notes that several 
examiners, including the medical expert, have noted that the 
veteran's hypoxemia was due to his bronchiectasis.

Second, the medical expert supported her conclusion with the 
results of various studies and citations, and indeed 
indicated that these studies have documented an association 
between lung disease and atrial arrhythmias, among other 
things.  The fact that this association is supported by more 
than this physician's personal opinion, but instead is 
supported by objective scientific data, gives further 
credence to her statements.  While she conceded that should 
could find no references specifically connecting 
bronchiectasis and atrial fibrillation, she did find 
references which indicated that acute hypoxia due to 
bronchiectasis can precipitate atrial fibrillation.

Third, the medical expert is just that - a medical expert.  
In this case, the expert is the Director of Clinical 
Electrophysiology at a VAMC.  As such, her opinion as to the 
cause of an electrophysiologic disorder, such as atrial 
fibrillation, carries significant weight and credibility.

Thus, the Board finds that the evidence raises at least a 
reasonable doubt that the veteran's current heart disorder is 
etiologically related to his service-connected 
bronchiectasis.  Resolving all such reasonable doubt in the 
veteran's favor, as the Board must, (see 38 U.S.C.A. 
§ 5107(b) (West 1991) amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5107(b))); 38 C.F.R. § 3.102 
(1997)), the Board determines that service connection is 
warranted for a heart disorder secondary to bronchiectasis.


ORDER

Service connection for atrial fibrillation due to service-
connected bronchiectasis is granted.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

